295 F.2d 698
Paul GINSBURG, Appellant,v.Horace STERN and Patrick N. Bolsinger.
No. 13598.
United States Court of Appeals Third Circuit.
Argued Oct. 6, 1961.Decided Oct. 19, 1961, Rehearing Denied Nov. 29, 1961.

Paul Ginsburg, pro se.
Elder W. Marshall, Pittsburgh, Pa., for appellees.
Before GOODRICH, STALEY and SMITH, Circuit Judges.
PER CURIAM.


1
There is no merit in this appeal attacking the judgment of the District Court for the Western District of Pennsylvania.  The judgment of the district court will be affirmed.


2
The appellant's brief will be stricken from the records of this Court because of the false and scandalous matter therein contained.


3
Moreover, the facts are such as to move us to award the successful party in this wholly frivolous appeal not only his usual costs of printing and the like but an additional sum of $500 on account of counsel fees and other expenses necessarily incurred by the appellees.  The authority for this award is found in 28 U.S.C. 1912, our own decision in In re Midland United Co., 3 Cir., 1944, 141 F.2d 692, and Griffin Wellpoint Corp. v. Munro-Langstroth, Inc., 1 Cir., 1959, 269 F.2d 64.